305 F.2d 375
STATE OF NEW JERSEYv.Joseph RINALDI, Appellant.
No. 13927.
United States Court of Appeals Third Circuit.
Submitted June 5, 1962.
Decided June 15, 1962.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Joseph Rinaldi, pro se.
Brendan T. Byrne, Prosecutor of Essex County, Newark, N. J., Peter Murray, Assistant Prosecutor, for respondent.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
We have examined the appellant's contentions in this case and find no merit in them. The issues were satisfactorily disposed of by the district judge.


2
The judgment will be affirmed.